DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the lower upper cathode pattern" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the cathode anode pattern" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the lower upper cathode pattern" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 2015/0194269).
Regarding claim 12, Fujii discloses a tantalum capacitor, comprising:
a tantalum body (11) including tantalum [0044], and having a tantalum wire (12 – [0044]) including a first region disposed in the tantalum body (11) and a second region extending from one end surface of the tantalum body (11);
an insulating member (2), on which the tantalum body (11) is disposed;
an encapsulation portion (5) encapsulating the tantalum body (11);
an anode terminal (3) including an upper anode pattern (33) disposed on an upper surface of the insulating member (2) and connected to the tantalum wire (12), a lower anode pattern (32) disposed on a lower surface of the insulating member (2), and an anode via electrode (211) disposed in a first hole (221) in the insulating member (2) to connect the upper anode pattern (33) and the lower anode pattern (32); and
a cathode terminal (4) including an upper cathode pattern (43) disposed on the upper surface of the insulating member (2) and connected to the tantalum body (11), a 
a cathode via electrode (231) disposed in a second hole (241) in the insulating member (2)  to connect the upper cathode pattern (43) and the lower cathode pattern (42).
Regarding claim 13, Fujii discloses a first conductive adhesive portion (35)  connecting the tantalum wire (12) to the upper anode pattern (33); and a second conductive adhesive portion (6) connecting the tantalum body (11) to the upper cathode pattern (43).
Regarding claim 15, Fujii discloses a portion of the first conductive adhesive portion (35) is disposed in the first hole (221), and a portion of the second conductive adhesive portion (6) is disposed in the second hole (241).
Regarding claim 16, Fujii discloses the encapsulation portion (5) encapsulates the first conductive adhesive portion (35) and the second conductive adhesive portion (6).
Regarding claim 18, Fujii discloses each of a width of the upper anode pattern (33) and a width of the upper cathode pattern (43) is narrower than a width of the insulating member (2).
Regarding claim 19, Fujii discloses each of a width of the lower anode pattern (32) and a width of the lower cathode pattern (42) is smaller than a width of the insulating member (2).


Claim(s) 1-6, 8-10, 12-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fujii et al. (WO 2014/068923).
Regarding claim 1, Fujii et al. disclose in fig. 18, a tantalum capacitor, comprising:
a tantalum body (11) including tantalum [0024] and having a tantalum wire (12  [0024]), a distance from a lower surface (bottom) of the tantalum body (11) to the 
the tantalum wire (12) being exposed through one end surface (left) of the tantalum body (11);
an insulating member (2), the tantalum body (11) being disposed on an upper surface of the insulating member (2);
an encapsulation portion (5) encapsulating the tantalum body (11);
an anode terminal (3) including an upper anode pattern (31) disposed on the upper surface of the insulating member (2) and connected to the tantalum wire (12), a lower anode pattern (32) disposed on a lower surface of the insulating member (2), and an anode connection portion (33) connecting the upper anode pattern (31) and the lower anode pattern (32); and
a cathode terminal (4) including an upper cathode pattern (41) disposed on the upper surface of the insulating member (2) and connected to the tantalum body (11), a lower cathode pattern (42) disposed on the lower surface of the insulating member (2) to be spaced apart from the lower anode pattern (32), and a cathode connection portion (36) connecting the upper cathode pattern (41) and the lower cathode pattern (42).
Regarding claim 2, Fujii et al. disclose a conductive adhesive (6) portion disposed above the upper anode pattern (31) to be connected to the tantalum wire (12).
Regarding claim 3, Fujii et al. disclose the conductive adhesive portion (6) comprises an epoxy-based thermosetting resin (61 – [0037]) and a conductive metal powder (8 – [0036]).
Regarding claim 4, Fujii et al. disclose an end portion (12a) of the tantalum wire (12) is bent downwardly to the anode terminal (3).
Regarding claim 5, Fujii et al. disclose a non-insertion region (12a) of the tantalum wire (12) has a first region (above 12a) extending from the one end surface (left) of the tantalum body (10) and a second region (12a) connected to the upper anode pattern (31) , and the first region and the second region is in a stepwise manner.
Regarding claim 6, Fujii et al. disclose the anode connection portion (33) includes an anode via electrode (33 – [0042]) penetrating the insulating member (2) to connect the upper anode pattern (31) and the lower anode pattern (32), and the cathode connection portion (43) includes a cathode via electrode (43 – [0042]) penetrating the insulating member (2) to connect the upper cathode pattern (41) and the lower cathode pattern (42).
Regarding claim 8, Fujii et al. disclose each of a width of the upper anode pattern (31) and a width of the upper cathode pattern (41) is smaller than a width of the insulating member (2 - (52) - see fig. 4-7).
Regarding claim 9, Fujii et al. disclose each of a width of the lower anode pattern and a width of the lower cathode pattern is smaller than a width of the insulating member (2 – (52) – see fig. 4-7).
Regarding claim 10, Fujii et al. disclose a conductive adhesive layer (70) disposed between the tantalum body (11) and the upper cathode pattern (41).
Regarding claim 12, Fujii et al. disclose a tantalum capacitor, comprising:

an insulating member (2), on which the tantalum body (11) is disposed;
an encapsulation portion (5) encapsulating the tantalum body (11);
an anode terminal (3) including an upper anode pattern (31) disposed on an upper surface of the insulating member (2) and connected to the tantalum wire (12), a lower anode pattern (32) disposed on a lower surface of the insulating member (2), and an anode via electrode (33) disposed in a first hole in the insulating member (2) to connect the upper anode pattern (31) and the lower anode pattern (33); and
a cathode terminal (4) including an upper cathode pattern (41) disposed on the upper surface of the insulating member (2) and connected to the tantalum body (11), a lower cathode pattern (42) disposed on the lower surface of the insulating member (2), and 
a cathode via electrode (43) disposed in a second hole in the insulating member (2)  to connect the upper cathode pattern (41) and the lower cathode pattern (42).
Regarding claim 13, Fujii et al. disclose a first conductive adhesive portion (6)  connecting the tantalum wire (12) to the upper anode pattern (31); and a second conductive adhesive portion (70) connecting the tantalum body (11) to the upper cathode pattern (41).
Regarding claim 16, Fujii et al. disclose the encapsulation portion (5) encapsulates the first conductive adhesive portion (6) and the second conductive adhesive portion (70).
Regarding claim 17, Fujii et al. disclose the another region of the tantalum wire (11) has an end portion bent toward the upper anode pattern (31).
Regarding claim 18, Fujii et al. disclose each of a width of the upper anode pattern (31) and a width of the upper cathode pattern (41) is narrower than a width of the insulating member (2 – (52) – see fig. 4-7).
Regarding claim 19, Fujii et al. disclose each of a width of the lower anode pattern and a width of the lower cathode pattern is smaller than a width of the insulating member (2 – (52) – see fig. 4-7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 6-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2015/0194269) in view of Fujii et al. (WO 2014/068923).
Regarding claim 1, Fujii discloses a tantalum capacitor, comprising:
a tantalum body (11) including tantalum [0044] and having a tantalum wire (12  [0044]),  
the tantalum wire (12) being exposed through one end surface (left) of the tantalum body (11);
an insulating member (2), the tantalum body (11) being disposed on an upper surface of the insulating member (2);
an encapsulation portion (5) encapsulating the tantalum body (11);

a cathode terminal (4) including an upper cathode pattern (43) disposed on the upper surface of the insulating member (2) and connected to the tantalum body (11), a lower cathode pattern (42) disposed on the lower surface of the insulating member (2) to be spaced apart from the lower anode pattern (32), and a cathode connection portion (241) connecting the upper cathode pattern (43) and the lower cathode pattern (42).
Fujii discloses the claimed invention except for a distance from a lower surface (bottom) of the tantalum body (11) to the tantalum wire (12) being less than a distance from an upper surface (top) of the tantalum body (11) to the tantalum wire (12).
Fujii et al. disclose in fig. 18, a tantalum capacitor, comprising: a tantalum body (11) including tantalum [0024] and having a tantalum wire (12,  [0024]), a distance from a lower surface (bottom) of the tantalum body (11) to the tantalum wire (12) being less than a distance from an upper surface (top) of the tantalum body (11) to the tantalum wire (12), 
It would have been obvious to a person of ordinary skill in the at before the effective filing date of the invention to form the solid electrolytic capacitor so that a distance from a lower surface (bottom) of the tantalum body (11) to the tantalum wire (12) being less than a distance from an upper surface (top) of the tantalum body (11) to 
Regarding claim 6, Fujii discloses the anode connection portion (221) includes an anode via electrode (36) penetrating the insulating member (2) to connect the upper anode pattern (33) and the lower anode pattern (32), and the cathode connection portion (241) includes a cathode via electrode (37) penetrating the insulating member (2) to connect the upper cathode pattern (403) and the lower cathode pattern (42).
Regarding claim 7, Fujii discloses (fig. 15) the anode via electrode (36) is a portion convexly bent downwardly to the lower anode pattern (32) so that a portion of the upper anode pattern (303) is connected to the lower anode pattern (32), and the cathode via electrode (37) is a portion convexly bent downwardly to the lower cathode pattern (42) so that a portion of the upper cathode pattern (37) is connected to the lower cathode pattern (42).

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (WO 2014/068923).
Regarding claim 11, Fujii et al. disclose the claimed invention except for the conductive adhesive comprises an epoxy-based thermosetting resin and a conductive metal powder.  
A conductive paste comprising an epoxy-based thermosetting resin and a conductive metal powder is well known in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the second conductive adhesive from an epoxy-based 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14, Fujii et al. disclose the first conductive adhesive (6) comprises an epoxy-based thermosetting resin (61 – [0037]) and a conductive metal powder (8 – [0036]).
Fujii et al. disclose the claimed invention except for the second conductive adhesive comprises an epoxy-based thermosetting resin and a conductive metal powder.  
A conductive paste comprising an epoxy-based thermosetting resin and a conductive metal powder is well known in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the second conductive adhesive from an epoxy-based thermosetting resin and a conductive metal powder, since conductive adhesive materials are selected based on design considerations and trade offs between cost, adhesive properties, and conductive properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0271087 A1
US 2016/0260548 A1
US 2015/0077905 A1
US 2015/0036265 A1
JP 2012-222262 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848